Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed June 15, 2022. 

Election/Restrictions
Applicant has elected without traverse the following species, wherein:
	i) the alternative light-sensitive protein SEQ ID NO is SEQ ID NO:109, as recited in Claims 1, 3, and 21; 
	ii) the alternative reference light-sensitive protein SEQ ID NO is SEQ ID NO:3, as recited in Claims 5 and 24; 
	iii) the alternative administration route is intravenous administration, as recited in Claim 28; 
	iv) the alternative ocular disorder is vision loss, as recited in Claim 35; and 
	v) the alternative additional method step is delivering light to the subject, and wherein delivery light comprises placing a plurality of fiber optic-cables on the skull of the subject, as recited in Claim 39. 

Amendments
           Applicant's amendments, filed June 15, 2022, is acknowledged. Applicant has cancelled Claims 2, 4, 7-12, 14-18, 20, 22-23, 33, 36-37, and 40-42. 
	Claims 1, 3, 5-6, 13, 19, 21, 24-32, 34-35, and 38-39 are pending. 
	Claims 26 and 29-31 are pending but withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. 
	Claims 1, 3, 5-6, 13, 19, 21, 24-25, 27-28, 32, 34-35, and 38-39 are under consideration. 

Priority
Applicant’s claim for the benefit of a prior-filed application provisional application 62/732,953 filed on September 18, 2018 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Information Disclosure Statement
Applicant has filed an Information Disclosure Statement on January 14, 2020 that has been considered. 
The information disclosure statement filed January 14, 2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because 37 CFR 1.98(b) requires that each item of information in an IDS be identified properly. Each publication must be identified by publisher, author (if any), title, relevant pages of the publication, and date and place of publication. The date of publication supplied must include at least the month and year of publication, except that the year of publication (without the month) will be accepted if the applicant points out in the information disclosure statement that the year of publication is sufficiently earlier than the effective U.S. filing date and any foreign priority date so that the particular month of publication is not in issue. 
NPL citation(s) 6, 8-9, 11, 15-16, 18, 39 and 51 have been lined through for being defective for one or more of these requirements. 
The signed and initialed PTO Forms 1449 are mailed with this action. 

The individuals covered by 37 CFR 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question. As set forth by the court in Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972):
[W]e think that it is unfair to the busy examiner, no matter how diligent and well informed he may be, to assume that he retains details of every pending file in his mind when he is reviewing a particular application . . . [T]he applicant has the burden of presenting the examiner with a complete and accurate record to support the allowance of letters patent.
See MPEP §2001.06(b).

Specification
1. 	The prior objections to the disclosure are withdrawn in light of Applicant’s amendment to the specification to delete the embedded hyperlink and/or other form of browser-executable code [0119], as well as to provide the corresponding SEQ ID NO’s shown in Figures 7 and 13, which the Examiner finds persuasive. 

Allowable Subject Matter
2. 	The following is a statement of reasons for the indication of allowable subject matter: the Channelrhodopsin protein comprising the amino acid sequence of SEQ ID NO:109 is free of the prior art. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

3. 	Claim 13 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). The claimed cell is present or intended to be present in a human being, said cell becoming integrated into the human being and therefore being an inseparable part of the human itself ([00047], “refers to…, humans”; [0079], “human clinical applications…”; [00081] “human in need thereof”). The scope of the claim, therefore, encompasses a human being, which is non-statutory subject matter.  As such, the recitation of the limitation “non-human” would be remedial.  See 1077 O.G. 24, April 21, 1987.
The claim should be amended to recite “isolated” before cell. 
Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

4. 	Claim 38 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
	Claim 21 is directed to a method of expressing a light-sensitive protein in a subject. 
	Claim 38 recites wherein the subject is a living animal. 
	It is axiomatic that the subject must be living (syn. alive). If the subject is dead (syn. non-living), the there is no cell biological activity with which to promote expression of the light-sensitive protein. The specification fails to disclose whereby expression of the light-sensitive protein predictably occurs in dead (syn. non-living) tissue, be it plant, microbial, fungal, invertebrate, or mammalian subjects.
 	Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

5. 	Claims 27-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 27 recites dependency upon the method of Claim 1. However, Claim 1 is directed to a product, not a method. 
	It appears that Claim 27 should instead be dependent upon Claim 21. 
	Appropriate correction is required. 

6. 	Claims 21, 24-25, 32, 34-35, and 38-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	While it is clear that the method of Claim 21 requires expression of the light-sensitive protein in the subject, the claim is deficient for failing to recite a step as to how the light-sensitive protein is to become expressed in said subject. There is no administration step, for example, to thereby introduce the light-sensitive protein in said subject. See Claim 27, for example. 
The instant claims as a whole do not apprise one of ordinary skill in the art of its scope and, therefore, does not serve the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent. 
Dependent claims are included in the basis of the rejection because they do not correct the primary deficiencies of the independent claim.
	Appropriate correction is required. 

7. 	Claims 5 and 24 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claims 5 and 24 recite wherein the recombinant or synthetic light-sensitive protein of Claims 1 and 21 has at least two-fold improvement in light sensitivity, ion conductance or both, as compared to a plurality of reference channelrhodopsins, including a channelrhodopsin comprising the amino acid sequence of SEQ ID NO: 3.
Either this is an inherent property of (that naturally flows from) the channelrhodopsin structure (syn. amino acid sequence) of the independent claims, or it is not. 
To the extent it is an inherent property (that naturally flows) from the channelrhodopsin product of the independent claims, then the instant claims fails to further limit the independent claims.
Furthermore, in regard to instant claims, it is noted that the "wherein the recombinant or synthetic light-sensitive protein [structure] has at least two-fold improvement in light sensitivity, ion conductance or both [function]" clause does not recite any additional structure(s), but simply states a characterization or conclusion of the results of structure positively recited in the independent claims. Therefore, the "wherein" clause is not considered to further limit the method defined by the claim and has not been given weight in construing the claims. See Texas Instruments, Inc. v. International Trade Comm., 988 F.2d 1165, 1171,26 USPQ2d 1018, 1023 (Fed Cir. 1993) ("A 'whereby' clause that merely states the result of the limitations in the claim adds nothing to the patentability or substance of the claim."). See also Minton v. National Assoc. of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003) ("A whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.").
	'Even if such a phrase did hold patentable weight, the phrase would likely be rejected under 35 USC 112(b) for being indefinite because such a phrase would amount to a 'functional limitation' whereby one of ordinary skill in the art would essentially need to 'guess' what steps must occur in the claim, in addition to the positively-recited method steps, in order to result in 'wherein the....' (the 'intended result' phrase in the claim).  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

8. 	Claims 5 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 and 24 recite wherein the recombinant or synthetic light-sensitive protein has at least two-fold improvement in light sensitivity, ion conductance or both, as compared to a plurality of reference channelrhodopsins, including a channelrhodopsin comprising the amino acid sequence of SEQ ID NO: 3.
As a first matter, either this is an inherent property of (that naturally flows from) the channelrhodopsin structure (syn. amino acid sequence) of the independent claims, or it is not. 
The claims denote that not all of the channelrhodopsin structures of the independent claims are able to achieve the functional property(ies) recited in the dependent claim(s). 
To the extent it is not an inherent property (that naturally flows) from the channelrhodopsin product(s) of the independent claim, then the dependent claims are considered indefinite for failing to recite the structure that is necessary and sufficient to cause the recited functional language. 
The recitation “at least two-fold improvement in light sensitivity, ion conductance or both” merely states a functional characteristic without providing any indication about how the functional characteristic is/are provided. The functional characteristics do not follow from (is not an inherent property of) the structure recited in the independent claims, so it is unclear what other structure to be added or modified to provide the functional characteristic(s).
As a second matter, the claims recite an enormous genus of structural and functional variants of SEQ ID NO’s from which the recited functional properties are to be assessed. The recitation implies a genus of undisclosed phenotypes and particular wavelength(s) of light by which “at least two-fold improvement in light sensitivity, ion conductance or both” is to be determined and/or identified, from the broad genus of channelrhodopsin SEQ ID NOs, thereby rendering the claim indefinite. A claim may be rendered indefinite by reference to an object that is variable. (MPEP §2173.05(b)).
If there are multiple ways to measure “at least two-fold improvement in light sensitivity, ion conductance or both”, to wit, particular wavelength of light and/or phenotypic result, yet each yields a different result, then the claim may be indefinite because it is unclear which method is to be performed to determine infringement. 
Appropriate correction is required. 

9. 	Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 requires said light-sensitive protein to be expressed in an amount to treat or ameliorate an ocular disorder. 
The recitation implies a genus of undisclosed phenotypes by which “therapeutically effective dose” from which “treat or ameliorates” is to be determined and/or identified, thereby rendering the claim indefinite. A claim may be rendered indefinite by reference to an object that is variable. (MPEP §2173.05(b)). Treat or ameliorate what? The claim is directed to an enormous genus of etiologically and pathologically distinct, generically recited, ocular disorders.
The specification discloses that “treatment” refers to an intervention, whereby the treatment may include, but is not limited to [emphasis added], alleviation or prevention of symptoms, slowing or stopping the progression or worsening of a disease, disorder, or condition and the remission of the disease, disorder or condition. Such may merely reduce (which is an arbitrary and subjective determination) one or more symptoms [0048], or merely enhance (which is also an arbitrary and subjective determination) the therapeutic efficacy of another [undisclosed, hypothetical] therapeutic agent [0049]. 
If there are multiple ways to measure “therapeutically effective amount”, to wit, pharmaceutical concentration, level of channelrhodopsin expression level, time after administration, and/or phenotypic result, yet each yields a different result, then the claim may be indefinite because it is unclear which method is to be performed to determine infringement. 
Appropriate correction is required. 

10. 	Claims 1, 3, 5-6, 13, 19, 21, 24-25, 27-28, 32, 34-35, and 38-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 21 recite a “light-sensitive protein” comprising an amino acid sequence an enormous genus of at least 190 SEQ ID NO’s, more specifically, SEQ ID NO:109 (presently elected species) having at least 80% sequence identity to the amino acid sequence of said reference SEQ ID NO’s. 
SEQ ID NO:109 (356aa) has the amino acid sequence shown below: 
MSRLVAASWLLALLLCGITSTTTASAHIVMVDAYKPTKSAPAASSTDGTAAAAVSHYAMN
GFDELAKGAVVPEDHFVCGPADKCYCSAWLHSRGALWEQETARGFQWFAVFLSALFLAFY
GWHAYKASVGWEEVYVCSVELIKVILEIYFEFTSPAMLFLYGGNITPWLRYAEWLLTCPV
ILIHLSNITGLSEAYNKRTMALLVSDLGTICMGVTAALATGWVKWLFYCIGLVYGTQTFY
NAGIIYVEAYHTVPKGRCRQVVTGMAWLFFVSWGMFPILFILGPEGFGVLSVAGSTIGHT
IADLLSKNIWGLLGHFLRIKIHEHIIMYGDIRRPVSSQFLGRKVDVLAFVTEEDKV

The specification discloses the reference polypeptide may comprise one or more amino acid insertions, deletions, or substitutions [00074], and thus, the claims reasonably encompass an enormous genus of SEQ ID NO:109 variants that are at least 80% identical to SEQ ID NO:109, yet possess an enormous genus of as many as 71 amino acids that are substituted, deleted, or inserted into the reference SEQ ID NO:109. 
The claims encompass an enormous(!!!) genus of at least 2x10^92 variants (at least 20 variants at each of 71 positions) of SEQ ID NO:9. 
The recitation implies a genus of undisclosed functional assays and particular wavelength(s) of light by which “light-sensitive” is to be determined and/or identified, thereby rendering the claim indefinite. A claim may be rendered indefinite by reference to an object that is variable. (MPEP §2173.05(b)).
The recitation also implies a genus of undisclosed functional assays by which “at least two-fold improvement in light sensitivity, ion conductance or both” is to be determined and/or identified, as compared to the broad genus of reference SEQ ID NO’s, thereby rendering the claim indefinite. A claim may be rendered indefinite by reference to an object that is variable. (MPEP §2173.05(b)).
Klapoetke et al (Independent optical excitation of distinct neural populations, Nature Methods 11(3): 338-446, (17 pages), available online February 9, 2014; of record in IDS), is considered relevant prior art for having taught a synthetic channelrhodopin that is at least 84% identical to SEQ ID NO:109. Klapoetke et al taught that the channelrhodopsins may be sensitive to red light, green light, blue light, or yellow light (pg 338, Introduction), each channelrhodopsin having its own peak wavelength sensitivity to light (e.g. Figure 1e, wavelength from 400 to 700nm).
If there are multiple ways to measure “light-sensitive”, to wit, particular wavelength(s) of light and/or phenotypic result, then the claim may be indefinite because it is unclear which parameter is to be performed and measured to determine infringement. 
The phrase “light-sensitive” is considered to be arbitrary and subjective. 
The instant claims as a whole do not apprise one of ordinary skill in the art of its scope and, therefore, does not serve the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent. 
Dependent claims are included in the basis of the rejection because they do not correct the primary deficiencies of the independent claim.
Appropriate correction is required. 

11. 	Claims 1, 3, 5-6, 13, 19, 21, 24-25, 27-28, 32, 34-35, and 38-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 21 recite a light-sensitive protein comprising an amino acid sequence an enormous genus of at least 190 SEQ ID NO’s, more specifically, SEQ ID NO:109 (presently elected species) having at least 80% sequence identity to the amino acid sequence of said reference SEQ ID NO’s. 
Claims 5 and 24 recite wherein the recombinant or synthetic light-sensitive protein has at least two-fold improvement in light sensitivity, ion conductance or both, as compared to a channelrhodopsin consisting of the amino acid sequence of SEQ ID NO: 1, 3, 4, 155, 156, 176, or 177.
Claim 25 requires said light-sensitive protein to be expressed in an amount to treat or ameliorate an ocular disorder. 
Claims 27-28 are directed to administering a recombinant expression vector encoding said light-sensitive protein to the subject. 
Claim 32 requires the light-sensitive protein to restore or enhance visual function in the subject. 
Claim 34 requires the light-sensitive protein to be expressed in, at least, “electrically active cells” (whatever that might mean…). 

Vas-cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states that Applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.'' (See page 1117.) The specification should “clearly allow persons of ordinary skill in the art to recognize that (he or she) invented what is claimed.'' (See Vas-cath at page 1116).

In analyzing whether the written description requirement is met for genus claims, it is first determined whether a representative number of species have been described by their complete structure. To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof. The disclosure of a single species is rarely, if ever, sufficient to describe a broad genus, particularly when the specification fails to describe the features of that genus, even in passing. (see In re Shokal 113USPQ283(CCPA1957); Purdue Pharma L.P. vs Faulding Inc. 56 USPQ2nd 1481 (CAFC 2000).
SEQ ID NO:109 (356aa) has the amino acid sequence shown below: 
MSRLVAASWLLALLLCGITSTTTASAHIVMVDAYKPTKSAPAASSTDGTAAAAVSHYAMN
GFDELAKGAVVPEDHFVCGPADKCYCSAWLHSRGALWEQETARGFQWFAVFLSALFLAFY
GWHAYKASVGWEEVYVCSVELIKVILEIYFEFTSPAMLFLYGGNITPWLRYAEWLLTCPV
ILIHLSNITGLSEAYNKRTMALLVSDLGTICMGVTAALATGWVKWLFYCIGLVYGTQTFY
NAGIIYVEAYHTVPKGRCRQVVTGMAWLFFVSWGMFPILFILGPEGFGVLSVAGSTIGHT
IADLLSKNIWGLLGHFLRIKIHEHIIMYGDIRRPVSSQFLGRKVDVLAFVTEEDKV
The specification discloses the reference polypeptide may comprise one or more amino acid insertions, deletions, or substitutions [00074], and thus, the claims reasonably encompass an enormous genus of SEQ ID NO:109 variants that are at least 80% identical to SEQ ID NO:109, yet possess an enormous genus of as many as 71 amino acids that are substituted, deleted, or inserted into the reference SEQ ID NO:109. 
The claims encompass an enormous(!!!) genus of at least 2x10^92 variants (at least 20 variants at each of 71 positions) of SEQ ID NO:9. 
The instant specification discloses, for example, 154 Chr proteins (Table 1), but fails to disclose the common core structure shared by the Chr proteins that have the functional property of being “light-sensitive”.
The instant specification fails to disclose variants of SEQ ID NO:109 that necessarily and predictably have the functional property of being “light-sensitive”. 
The instant specification fails to disclose the enormous genus of at least 2x10^92 structurally different variants of as many as 71 amino acid positions across the breadth of the 356 amino acids of SEQ ID NO:109, alone and/or in combination that necessarily and predictably yield a “light-sensitive” polypeptide. 
The instant specification fails to disclose the enormous genus of at least 2x10^92 structurally different variants of as many as 71 amino acid positions across the breadth of the 356 amino acids of SEQ ID NO:109, alone and/or in combination that necessarily and predictably HAVE the functional property of being “light-sensitive”, as opposed to the enormous genus of at least 2x10^92 structurally different variants of as many as 71 amino acid positions across the breadth of the 356 amino acids of SEQ ID NO:109, alone and/or in combination that necessarily and predictably do NOT have the functional property of being “light-sensitive”. 
The instant specification fails to disclose the enormous genus of at least 2x10^92 structurally different variants of as many as 71 amino acid positions across the breadth of the 356 amino acids of SEQ ID NO:109, alone and/or in combination that necessarily and predictably HAVE the functional property of the functional property of having the functional property of “at least two-fold improvement in light sensitivity, ion conductance or both”, as opposed to the enormous genus of at least 2x10^92 structurally different variants of as many as 71 amino acid positions across the breadth of the 356 amino acids of SEQ ID NO:109, alone and/or in combination that necessarily and predictably do NOT have the functional property of “at least two-fold improvement in light sensitivity, ion conductance or both”. 
The specification fails to disclose a correlation of, nor the common core structure of, the enormous genus of at least 2x10^92 structurally different variants of as many as 71 amino acid positions across the breadth of the 356 amino acids of SEQ ID NO:109, alone and/or in combination that necessarily and predictably HAVE the functional property of being “light-sensitive”, let alone, “at least two-fold improvement in ion conductance”, nor “at least two-fold improvement in light sensitivity, ion conductance or both”, as opposed to the enormous genus of at least 2x10^92 structurally different variants of as many as 71 amino acid positions across the breadth of the 356 amino acids of SEQ ID NO:109, alone and/or in combination that necessarily and predictably do NOT have the functional property of being “light-sensitive”, nor “at least two-fold improvement in ion conductance”, nor “at least two-fold improvement in light sensitivity, ion conductance or both”. 

Klapoetke et al (Independent optical excitation of distinct neural populations, Nature Methods 11(3): 338-446, (17 pages), available online February 9, 2014; of record in IDS), as evidenced by Klapoetke et al (GenBank AHH02144.1, January 29, 2014) is considered relevant prior art for having taught a synthetic channelrhodopin that is at least 84% identical to SEQ ID NO:109. Thus, while Klaptoetke et al fulfill the structural limitation(s) of the claim(s), Klapeotke et al are silent to the enormous genus of at least 2x10^92 structurally different variants of as many as 71 amino acid positions across the breadth of the 356 amino acids of SEQ ID NO:109, alone and/or in combination that necessarily and predictably HAVE the functional property of the functional property of having the functional property of “at least two-fold improvement in light sensitivity, ion conductance or both” (whatever arbitrary and subjective determination that might be), as opposed to the enormous genus of at least 2x10^92 structurally different variants of as many as 71 amino acid positions across the breadth of the 356 amino acids of SEQ ID NO:109, alone and/or in combination that necessarily and predictably do NOT have the functional property of “at least two-fold improvement in light sensitivity, ion conductance or both”. 
Klapoetke et al taught that the channelrhodopsins may be sensitive to red light, green light, blue light, or yellow light (pg 338, Introduction), each channelrhodopsin having its own peak wavelength sensitivity to light (e.g. Figure 1e, wavelength from 400 to 700nm).
The specification fails to disclose a correlation of, nor the common core structure of, the enormous genus of at least 2x10^92 structurally different variants of as many as 71 amino acid positions across the breadth of the 356 amino acids of SEQ ID NO:109, alone and/or in combination that necessarily and predictably HAVE the functional property of being “light-sensitive” at a first wavelength, e.g. 475nm, as opposed to a second wavelength, e.g. 361nm, 405nm, 582nm, 625nm, or 735nm, etc…, let alone, “at least two-fold improvement in light sensitivity, ion conductance or both”. 
	Instant specification fails to make up for the deficiencies of the prior art, and fails to disclose the structure/function nexus across the enormous genus of hypothetical, undisclosed protein variants encompassed by the claims. 
	While the ordinary artisan may objectively recognize the genus of amino acid structural variants of SEQ ID NO:109, there is no clear objective evidence, nor instant disclosure, that the enormous genus of structural variants of SEQ ID NO:109 presently claimed would necessarily and predictably have the claimed functional properties of being “light-sensitive”, nor “at least two-fold improvement in light sensitivity, ion conductance or both”. 
Claims 25, 32, and 35 require said light-sensitive protein to be expressed in an amount to treat or ameliorate an ocular disorder, or restore or enhance visual function in the subject. 
 However, the light-sensitive protein is not even required to be expressed in an ocular cell. Rather, the breadth of Claims 21, 25, and 32 allows for the light-sensitive protein to be expressed anywhere in the subject’s body, e.g. colon, intestine, kidney, lung, heart, etc… Claim 34 requires the light-sensitive protein to be expressed in, at least, “electrically active cells”.
Parak et al (Electrically Excitable Normal Rat Kidney Fibroblasts: A New Model System for Cell-Semiconductor Hybrids, Biophys. J. 76: 1659-1667, 1999) is considered relevant prior art for having taught that kidney fibroblast cells are “electrically active cells”.
The instant claims and specification fail to disclose how expression of the light-sensitive protein in non-ocular cells, e.g. kidney fibroblasts, are capable of treating or ameliorating an ocular disorder, nor how such expression in kidney fibroblasts will necessarily and predictably restore or enhance visual function in the subject.
The specification fails to disclose a first cell type/anatomical location in which the light-sensitive protein is expressed, e.g. heart, that is necessarily and predictably capable of treating or ameliorating an ocular disorder, as opposed to a second cell type/anatomical location in which the light-sensitive protein is expressed, e.g. brain, that is incapable of treating or ameliorating an ocular disorder. 
The specification fails to disclose an amount of the light-sensitive protein to be expressed that is necessarily and predictably capable of treating or ameliorating an ocular disorder, as opposed to an amount of the light-sensitive protein to be expressed that is incapable of treating or ameliorating an ocular disorder. 
The claims do not recite, nor does the specification disclose, the therapeutically effective amount that is to be administered to, and expressed by, the subject so as to necessarily and predictably achieve a real-world, clinically meaningful result of treating and/or ameliorating an ocular disorder in a subject, thereby restoring or enhancing visual function in said subject when said enormous genus of SEQ ID NO:109 variants is/are expressed anywhere in the subject’s body, e.g. colon, intestine, kidney, lung, heart, etc….
Claims 27-28 are directed to administering a recombinant expression vector encoding said light-sensitive protein to the subject. The breadth of the recombinant expression vectors includes nucleic acid molecules, e.g. plasmids, naked DNA, liposomes, or viral vectors [0037-38]. However, the claims do not even require the expression vector to deliver the light-sensitive protein to be expressed in an ocular cell. Rather, the breadth of Claims 27-28 allows for the light-sensitive protein to be expressed anywhere in the subject’s body, e.g. colon, intestine, kidney, lung, heart, etc… The instant claims and specification fail to disclose how administering the expression vector plasmid or naked DNA to the subject, e.g. via intravenous delivery, will necessarily deliver said plasmid or naked DNA to an ocular, more specifically, retinal, cell when such cannot cross the blood-brain barrier. 

"The claimed invention as a whole may not be adequately described if the claims require an essential or critical element which is not adequately described in the specification and which is not conventional in the art", "when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus", "in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus''. MPEP §2163

An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). 

Possession may also be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was ''ready for patenting'' such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 1 19 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998), Regents of the University of California v. Eli Lilly, 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997)*, Amgen, Inc. v. Chugai Pharmaceutical, 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) (one must define a compound by ''whatever characteristics sufficiently distinguish it''). 

Therefore, conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. See Fiers v. Revel, 25 USPQ2d 1602 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. One cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 1481, 1483. In Fiddes, claims directed to mammalian FGF's were found to be unpatentable due to lack of written description for that broad class. The specification provided only the bovine sequence.

Without a correlation between structure and function, the claim does little more than define the claimed invention by function. That is not sufficient to satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (“definition by function … does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is”).

Based on the applicant's specification, the skilled artisan cannot envision the detailed chemical structure of the amino acid sequences of the enormous genus of SEQ ID NO:109 variants that are necessarily and predictably “light-sensitive”, nor “at least two-fold improvement in light sensitivity, ion conductance or both” encompassed by the claims.
Accordingly, this limited information is not deemed sufficient to reasonably convey to one skilled in the art that the applicant is in possession of the enormous genus of SEQ ID NO:109 variants that are necessarily and predictably “light-sensitive”, nor “at least two-fold improvement in light sensitivity, ion conductance or both”, nor the expression of said enormous genus of SEQ ID NO:109 variants in non-ocular cells, more specifically non-retinal cells, so as to achieve a real-world, clinically meaningful result of treating and/or ameliorating an ocular disorder in a subject, thereby restoring or enhancing visual function in said subject when said enormous genus of SEQ ID NO:109 variants is/are expressed anywhere in the subject’s body, e.g. colon, intestine, kidney, lung, heart, etc…, at the time the application was filed. 
Thus, for the reasons outlined above, it is concluded that the claims do not meet the requirements for written description under 35 U.S.C. 112, first paragraph. 
Applicant is reminded that MPEP 2163 - 35 U.S.C. 112(a) and the first paragraph of pre-AIA  35 U.S.C. 112 require that the “specification shall contain a written description of the invention ....” This requirement is separate and distinct from the enablement requirement. Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1340, 94 USPQ2d 1161, 1167 (Fed. Cir. 2010) (en banc)
Dependent claims are included in the basis of the rejection because they do not correct the primary deficiencies of the independent claims.
Appropriate correction is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

12. 	Claim(s) 1, 5-6, 13, 19, 21, 24, 27, 34, and 38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klapoetke et al (Independent optical excitation of distinct neural populations, Nature Methods 11(3): 338-446, (17 pages), available online February 9, 2014; of record in IDS), as evidenced by Klapoetke et al (GenBank AHH02144.1, January 29, 2014). 
	With respect to Claim 1, Klapoetke et al is considered relevant prior art for having taught a synthetic channelrhodopin that is at least 84% identical to SEQ ID NO:9. 
	With respect to Claims 5 and 24, as discussed supra per the rejection under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, the recitation wherein the recombinant or synthetic light-sensitive protein having at least 80% identity to SEQ ID NO:109 has at least two-fold improvement in light sensitivity, ion conductance or both, as compared to a plurality of reference channelrhodopsins, including a channelrhodopsin comprising the amino acid sequence of SEQ ID NO: 3 is considered to be an inherent property (that naturally flows) from the channelrhodopsin product of the independent claim, and thus Claim 5 fails to further limit the independent claim.
	With respect to Claim 6, Klapoetke et al taught a nucleic acid encoding said recombinant, light-sensitive protein (e.g. pg 339, col. 1, “cotransfected all opsins”; Figure 5g; Methods, Molecular cloning, “all genes were subcloned into [plasmid] vector”).
With respect to Claims 13 and 19, Klapoetke et al taught a cell comprising a nucleic acid encoding said recombinant, light-sensitive protein (e.g. pg 339, col. 1, “cotransfected all opsins”; Figure 5g).
	With respect to Claim 21, Klapoetke et al taught a method of expressing a light-sensitive protein in a subject, to wit, Drosophila (e.g. pg 339, col. 2, “Use of CsChrimson in Drosophila”) and mouse (e.g. pg 343, col. 2, “distinct mouse brains”).
With respect to Claim 27, Klapoetke et al taught the step of administering to the subject a recombinant expression vector comprising a nucleotide sequence encoding the light-sensitive protein (e.g. pg 343, col. 1, “in utero electroporation”; Methods, Molecular cloning, “in utero electroporation”).
With respect to Claim 34, Klapoetke et al taught wherein the light-sensitive protein is expressed in electrically active cells (e.g. pg 340, col. 2, “Drosophila larval neuromuscular junction”; pg 342, col. 2, “brain slices”).
With respect to Claim 38, Klapoetke et al taught wherein the subject is a living animal, to wit, Drosophila (e.g. pg 339, col. 2, “Use of CsChrimson in Drosophila”) and mouse (e.g. pg 343, col. 2, “distinct mouse brains”).
Thus, Klapoetke et al anticipate the claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

13. 	Claims 6, 13, 19, 21, 25, 27-28, 32, 34-35, and 38 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Klapoetke et al (Independent optical excitation of distinct neural populations, Nature Methods 11(3): 338-446, (17 pages), available online February 9, 2014; of record in IDS; hereafter Klapoetke-1), as applied to Claims 1, 5-6, 13, 19, 21, 24, 27, 34, and 38 above, and in further view of Klapoetke et al (U.S. 2014/0324134; hereafter-Klapoetke-2). 
Determining the scope and contents of the prior art, and Ascertaining the differences between the prior art and the claims at issue.
With respect to Claim 1, Klapoetke-1 is considered relevant prior art for having taught a synthetic channelrhodopin that is at least 84% identical to SEQ ID NO:9. 

Klapoetke-1 do not teach wherein expression of the channelrhodopsin in the subject treats a disease/disorder in a subject. 
However, prior to the effective filing date of the instantly claimed invention, and with respect to Claim(s) 25 and 35, Klapoetke-2 is considered relevant prior art for having disclosed a method of treating a disease or disorder in a subject, the method comprising the step of administering to the subject a therapeutically effective amount of a light-activated ion channel [0118], wherein the disease/disorder is vision loss [0127]. 

Resolving the level of ordinary skill in the pertinent art.
People of the ordinary skill in the art will be highly educated individuals such as medical doctors, scientists, or engineers possessing advanced degrees, including M.D.'s and Ph.D.'s. Thus, these people most likely will be knowledgeable and well-read in the relevant literature and have the practical experience in molecular biology, optogenetics, and gene therapy. Therefore, the level of ordinary skill in this art is high. 
"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at ___, 82 USPQ2d at 1396. 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). See MPEP §2144.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to arrive at a method of using a recombinant or synthetic light-sensitive channelrhodopsin in a method of treating a disease/disorder in a subject with a reasonable expectation of success because both Klapoetke-1 and Klapoetke-2 taught/disclosed whereby the recombinant or synthetic light-sensitive channelrhodopsins can electrically stimulate the host cell expressing said recombinant or synthetic light-sensitive channelrhodopsins, and Klapoetke-2 disclosed whereby the recombinant or synthetic light-sensitive channelrhodopsins may be used in methods of treating a disease/disorder in a subject, e.g. vision loss, whereby expression of the recombinant or synthetic light-sensitive channelrhodopsins permit a gain of visual function in said subject. 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claims 5 and 24, as discussed supra per the rejection under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, the recitation wherein the recombinant or synthetic light-sensitive protein having at least 80% identity to SEQ ID NO:109 has at least two-fold improvement in light sensitivity, ion conductance or both, as compared to a plurality of reference channelrhodopsins, including a channelrhodopsin comprising the amino acid sequence of SEQ ID NO: 3 is considered to be an inherent property (that naturally flows) from the channelrhodopsin product of the independent claim, and thus Claim 5 fails to further limit the independent claim.
	With respect to Claim 6, Klapoetke-1 taught a nucleic acid encoding said recombinant, light-sensitive protein (e.g. pg 339, col. 1, “cotransfected all opsins”; Figure 5g; Methods, Molecular cloning, “all genes were subcloned into [plasmid] vector”).
Klapoetke-2 disclosed a nucleic acid encoding said recombinant, light-sensitive protein (e.g. [0150]).
With respect to Claims 13 and 19, Klapoetke-1 taught a cell comprising a nucleic acid encoding said recombinant, light-sensitive protein (e.g. pg 339, col. 1, “cotransfected all opsins”; Figure 5g).
Klapoetke-2 disclosed a cell comprising a nucleic acid encoding said recombinant, light-sensitive protein (e.g. [0126]).
	With respect to Claim 21, Klapoetke-1 taught a method of expressing a light-sensitive protein in a subject, to wit, Drosophila (e.g. pg 339, col. 2, “Use of CsChrimson in Drosophila”) and mouse (e.g. pg 343, col. 2, “distinct mouse brains”).
Klapoetke-2 disclosed a method of treating a disease or disorder in a subject, the method comprising the step of administering to the subject a therapeutically effective amount of a light-activated ion channel [0118], wherein the disease/disorder is vision loss [0127]. 
With respect to Claim 27, Klapoetke-1 taught the step of administering to the subject a recombinant expression vector comprising a nucleotide sequence encoding the light-sensitive protein (e.g. pg 343, col. 1, “in utero electroporation”; Methods, Molecular cloning, “in utero electroporation”).
Klapoetke-2 disclosed administering to the subject a recombinant expression vector comprising a nucleotide sequence encoding the light-sensitive protein (e.g. [0126]).
With respect to Claim 28, Klapoetke-2 disclosed administering the pharmaceutical to the subject via intravenous route [0125]. 
With respect to Claim 32, Klapoetke-2 disclosed wherein expression of the light-sensitive protein in the subject restores or enhances the visual function in the subject (e.g. [0131], “permitting a gain of visual function in the subject”). 
With respect to Claim 34, Klapoetke-1 taught wherein the light-sensitive protein is expressed in electrically active cells (e.g. pg 340, col. 2, “Drosophila larval neuromuscular junction”; pg 342, col. 2, “brain slices”).
Klapoetke-2 disclosed wherein the light-sensitive protein is expressed in electrically active cells, e.g. visual system cell [0127].
With respect to Claim 38, Klapoetke-1 taught wherein the subject is a living animal, to wit, Drosophila (e.g. pg 339, col. 2, “Use of CsChrimson in Drosophila”) and mouse (e.g. pg 343, col. 2, “distinct mouse brains”).
Klapoetke-2 disclosed wherein the subject is a living animal, e.g. humans, rodents, and flies [0065, 107].
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, the invention as a whole is prima facie obvious. 

14. 	Claims 6, 13, 19, 25, 27, 32, 34-35, and 38-39 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Klapoetke et al (Independent optical excitation of distinct neural populations, Nature Methods 11(3): 338-446, (17 pages), available online February 9, 2014; of record in IDS; hereafter Klapoetke-1) and Klapoetke et al (U.S. 2014/0324134; hereafter-Klapoetke-2), as applied to Claims 1, 5-6, 13, 19, 21, 24-25, 27-28, 32, 34-35, and 38 above, and in further view of Natasha et al (Channelrhodopsins: visual regeneration and neural activation by a light switch, New Biotechnol. 30(5): 461-474, 2013) and Geeraerts et al (Shining a light on glaucoma: optogenetic brain stimulation confers retinal neuroprotection, Abstract, Neuroscience 2017, November 11-15, 2017, Washington, DC).
Determining the scope and contents of the prior art, and Ascertaining the differences between the prior art and the claims at issue.
Neither Klapoetke-1 nor Klapoetke-2 teach/disclose wherein the method further comprises the step of delivering light to the subject, and wherein delivery light comprises placing a plurality of fiber optic-cables on the skull of the subject. 
However, prior to the effective filing date of the instantly claimed invention, and with respect to Claim(s) 39, Natasha et al is considered relevant prior art for having taught a method of treating a subject suffering from an ocular disorder, the method comprising the step of expressing a channelrhodopsin in the retina of said subject, whereby delivery of light comprises placing a fiber optic implant in the brain of the subject (e.g. Figures 10-11).
Similarly, Geeraerts et al is considered relevant prior art for having taught a method of treating a subject suffering from an ocular disorder, the method comprising the step of expressing a channelrhodopsin in the retina of said subject, whereby delivery of light comprises placing a fiber optic implant in the brain of the subject. 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). See MPEP §2144.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method of treating a disease or disorder in a subject comprising the expression of a channelrhodopsin to further comprise the step of delivering light to the subject via fiber optic implant with a reasonable expectation of success because both Natasha et al and Geeraerts et al successfully demonstrated the ability to treat a visual disorder in a subject comprising the delivery of light to the retina via a fiber optic brain implant, thereby inducing activity of the optogenetic channelrhodopsin gene therapy. Those of ordinary skill in the art had long-recognized that the optogenetic toolbox has the potential to control cell, tissue, and even animal behavior (Natasha et al, Abstract).
Neither Natasha et al nor Geeraerts et al teach ipsis verbis the number of optic fiber cables present in the fiber optic light delivery devices. However, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is routine procedure to optimize component amounts to arrive at an optimal product that is superior for its intended use, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are close enough that one skilled in the art would have expected them to have the same properties. See M.P.E.P. §2144.05(I). The cited prior art is using fiber optic cable implants for the same, or substantially the same, purposes as the instantly claimed invention. The instant specification fails to disclose an element of criticality for the number of fiber optic cables to be implanted. 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claims 5 and 24, as discussed supra per the rejection under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, the recitation wherein the recombinant or synthetic light-sensitive protein having at least 80% identity to SEQ ID NO:109 has at least two-fold improvement in light sensitivity, ion conductance or both, as compared to a plurality of reference channelrhodopsins, including a channelrhodopsin comprising the amino acid sequence of SEQ ID NO: 3 is considered to be an inherent property (that naturally flows) from the channelrhodopsin product of the independent claim, and thus Claim 5 fails to further limit the independent claim.
	With respect to Claim 6, Klapoetke-1 taught a nucleic acid encoding said recombinant, light-sensitive protein (e.g. pg 339, col. 1, “cotransfected all opsins”; Figure 5g; Methods, Molecular cloning, “all genes were subcloned into [plasmid] vector”).
Klapoetke-2 disclosed a nucleic acid encoding said recombinant, light-sensitive protein (e.g. [0150]).
Natasha et al taught a nucleic acid encoding said recombinant, light-sensitive protein (Figure 5).
Geeraerts et al taught a nucleic acid encoding said recombinant, light-sensitive protein (“viral vector coding for…opsin”).
With respect to Claims 13 and 19, Klapoetke-1 taught a cell comprising a nucleic acid encoding said recombinant, light-sensitive protein (e.g. pg 339, col. 1, “cotransfected all opsins”; Figure 5g).
Klapoetke-2 disclosed a cell comprising a nucleic acid encoding said recombinant, light-sensitive protein (e.g. [0126]).
Natasha et al taught the step of administering to the subject a recombinant expression vector comprising a nucleotide sequence encoding the light-sensitive protein (Figure 5).
Geeraerts et al taught the step of administering to the subject a recombinant expression vector comprising a nucleotide sequence encoding the light-sensitive protein (“injection of…viral vector coding for…opsin”).
	With respect to Claim 21, Klapoetke-1 taught a method of expressing a light-sensitive protein in a subject, to wit, Drosophila (e.g. pg 339, col. 2, “Use of CsChrimson in Drosophila”) and mouse (e.g. pg 343, col. 2, “distinct mouse brains”).
Klapoetke-2 disclosed a method of treating a disease or disorder in a subject, the method comprising the step of administering to the subject a therapeutically effective amount of a light-activated ion channel [0118], wherein the disease/disorder is vision loss [0127]. 
With respect to Claim 27, Klapoetke-1 taught the step of administering to the subject a recombinant expression vector comprising a nucleotide sequence encoding the light-sensitive protein (e.g. pg 343, col. 1, “in utero electroporation”; Methods, Molecular cloning, “in utero electroporation”).
Klapoetke-2 disclosed administering to the subject a recombinant expression vector comprising a nucleotide sequence encoding the light-sensitive protein (e.g. [0126]).
Natasha et al taught the step of administering to the subject a recombinant expression vector comprising a nucleotide sequence encoding the light-sensitive protein (Figure 5).
Geeraerts et al taught the step of administering to the subject a recombinant expression vector comprising a nucleotide sequence encoding the light-sensitive protein (“injection of…viral vector coding for…opsin”).
With respect to Claim 28, Klapoetke-2 disclosed administering the pharmaceutical to the subject via intravenous route [0125]. 
With respect to Claim 32, Klapoetke-2 disclosed wherein expression of the light-sensitive protein in the subject restores or enhances the visual function in the subject (e.g. [0131], “permitting a gain of visual function in the subject”). 
Natasha et al taught wherein the disease/disorder is vision loss (Abstract, “reinstate visual perception”).
Geeraerts et al taught wherein the disease/disorder is vision loss (glaucoma-induced RGC loss). 
With respect to Claim 34, Klapoetke-1 taught wherein the light-sensitive protein is expressed in electrically active cells (e.g. pg 340, col. 2, “Drosophila larval neuromuscular junction”; pg 342, col. 2, “brain slices”).
Klapoetke-2 disclosed wherein the light-sensitive protein is expressed in electrically active cells, e.g. visual system cell [0127].
Natasha et al taught wherein the light-sensitive protein is expressed in electrically active cells, e.g. visual system cell (e.g. Figure 11).
Geeraerts et al taught wherein the light-sensitive protein is expressed in electrically active cells, e.g. superior colliculus (major retinal projection). 
With respect to Claim(s) 25 and 35, Klapoetke-2 disclosed a method of treating a disease or disorder in a subject, the method comprising the step of administering to the subject a therapeutically effective amount of a light-activated ion channel [0118], wherein the disease/disorder is vision loss [0127]. 
Natasha et al taught wherein the disease/disorder is vision loss (Abstract, “reinstate visual perception”).
Geeraerts et al taught wherein the disease/disorder is vision loss (glaucoma-induced RGC loss). 
With respect to Claim 38, Klapoetke-1 taught wherein the subject is a living animal, to wit, Drosophila (e.g. pg 339, col. 2, “Use of CsChrimson in Drosophila”) and mouse (e.g. pg 343, col. 2, “distinct mouse brains”).
Klapoetke-2 disclosed wherein the subject is a living animal, e.g. humans, rodents, and flies [0065, 107].
Natasha et al taught wherein the subject is a living animal, to wit, mouse.
Geeraerts et al taught wherein the subject is a living animal, to wit, mouse.
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, the invention as a whole is prima facie obvious. 

Conclusion
15. 	No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K. HILL whose telephone number is (571)272-8036. The examiner can normally be reached 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN K. HILL
Examiner
Art Unit 1633



/KEVIN K HILL/Primary Examiner, Art Unit 1633